Citation Nr: 1002878	
Decision Date: 01/20/10    Archive Date: 02/01/10

DOCKET NO.  07-07 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for degenerative disc disease of the lumbar spine.

2.  Entitlement to service connection for an upper back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from March 1955 to 
March 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions  of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Boise, Idaho.  In July 2006, the 
RO granted service connection for degenerative disk disease 
of the lumbar spine, assigning a 20 percent rating, effective 
October 7, 2005.  The Veteran testified at an RO hearing in 
November 2006.   A transcript of the hearing is of record.  

In November 2006, the RO denied service connection for a 
disability of the upper back.  The Veteran filed a notice of 
disagreement with this decision in March 2007, but was not 
issued a statement of the case with respect to the upper back 
issue.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran was last evaluated for his degenerative disc 
disease of the lumbar spine in July 2006.  In a December 2009 
statement, the Veteran's representative contended that the 
Veteran continued to assert that his lumbar spine was more 
painful and continued to worsen in both pain and range of 
motion.  As the Veteran has indicated a worsening in his 
lumbar spine condition and he was last evaluated more than 
three years ago, another VA examination is warranted to 
determine the present severity of his lumbar spine condition.  
See VAOPGCPREC 11-95 (1995).  

The RO denied service connection for an upper back condition 
in November 2006.  The Veteran filed a notice of disagreement 
with this decision in March 2007.  In an August 2007 
statement of the case, the RO addressed the separately denied 
claim of service connection for a cervical spine condition, 
but did not address the upper back, which is a separate part 
of the spine (i.e., the thoracic spine).  As the RO has not 
issued a statement of the case or supplemental statement of 
the case which addresses the upper back the Board finds that 
a remand for this action is necessary. 38 U.S.C.A. § 7105; 38 
C.F.R. §§ 19.26, 19.29, 19.30; Manlincon v. West, 12 Vet. 
App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all 
treatment he has received for his lumbar 
spine disability since October 2004.  Any 
VA or other federal records should be 
obtained and reasonable efforts should be 
made to obtain any private treatment 
records.

2.  Schedule the Veteran for a VA 
orthopedic evaluation to determine the 
present severity of his lumbar spine 
disability.  The examiner should 
specifically determine the following:

(a)  The number of incapacitating episodes 
per year since 2006, which resulted in a 
physician prescribing bedrest.

(b)  Range of motion of the lumbar spine.  
State whether there is any additional loss 
after repetitive motion due to pain, 
fatigability, weakness, or incoordination.

(c)  Assess any separate neurological 
disabilities that are secondary to the 
service-connected lumbar spine disability.

The claims file must be reviewed in 
conjunction with the examination.  A 
rationale for all opinions must be 
provided.

3.  Any additional development deemed 
necessary should be accomplished.  If the 
benefit sought remains denied issue the 
Veteran a supplemental statement of the 
case and allow for a reasonable period of 
time to respond.

4.  Issue a statement of the case to the 
Veteran and his representative addressing 
its denial of service connection for an 
upper back condition.  The statement of 
the case should include all relevant law 
and regulations pertaining to the claim.  
The Veteran must be advised of the time 
limit in which he may file a substantive 
appeal. See 38 C.F.R. § 20.302(b).  
Thereafter, if an appeal has been 
perfected, this issue should be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


